AFFIRMED and Opinion Filed July 29, 2021




                                   S    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00747-CR

                   STEWART CARTER HURST, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 354th District Court
                             Hunt County, Texas
                       Trial Court Cause No. 32486CR

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Molberg
      A jury convicted appellant Stewart Hurst of aggravated sexual assault of a

child under fourteen years of age and sentenced him to twenty-five years’

confinement. In two issues, appellant contends the trial court abused its discretion

by admitting extraneous-act evidence showing that he (1) abused alcohol and drugs

and (2) committed acts of domestic violence. Because we conclude the trial court

did not abuse its discretion by finding this evidence relevant under rule 404(b) and

admissible under rule 403, we affirm.
                                      BACKGROUND

                                          The offense

       Appellant and S.H. had an on-again, off-again relationship over a five-year

period. In 2015, appellant moved in with S.H. and her two daughters—Isabel and

Naomi1—at their home in Lone Oak, Texas, after S.H. discovered that she was

pregnant with appellant’s child.

       S.H. testified at trial that one day in June of 2015, she and appellant—who

had been drinking all day—got into an argument, and he physically attacked her.

Appellant left once the police arrived, but he returned later and continued attacking

her. Appellant used his fists to hit S.H. “all over,” but mainly on her arms and head.

S.H. called the police a second time, and, for the second time, appellant left. S.H.

put her daughters to bed, locked the house, and then fell asleep on the living room

couch.

       S.H. woke up “to somebody beating on doors and windows around the house.”

S.H. saw that it was appellant, who sounded “extremely intoxicated,” and before she

knew it, he had made it into the house through the back door. She stayed on the

couch, hoping to avoid further confrontation. But appellant was being noisy, yelling

and making a sandwich in the kitchen, so S.H. moved to the bedroom. Appellant

followed her there and again assaulted her, striking her arms and head with his fists.



   1
     To protect the anonymity of the child victim and her sister, we will refer to them using these
pseudonyms.
                                               –2–
S.H. raised her arm to protect herself “and then the next thing [she] remember[ed]

[was] laying on the floor in a pile of clothes,” and she could hear her daughters

crying. S.H. assumed she blacked out because the last thing she remembered was

raising her arm before she woke up on the floor; she was unsure for how long she

was out.

      While S.H. was unconscious, appellant allegedly sexually assaulted her ten-

year-old daughter, Isabel—the charged offense at issue in this appeal. Appellant

entered the room where Isabel and Naomi were sleeping, woke Naomi, and told her

to leave. Isabel had been awake, listening to her mother struggle with appellant, but

she no longer heard her. Based on appellant’s aggressive, loud behavior, Isabel

thought he must have been drinking. Isabel testified that appellant touched her

thighs with his hands before telling her to pull her pants and her panties down, which

she did. Isabel testified that appellant then inserted his fingers into her vagina. She

cried, told him she did not like it, and asked him to stop; she called for help to no

avail. Appellant threatened to kill Isabel if she told anyone what he did.

      When S.H. came to, her daughters were both crying, standing behind appellant

in the hall outside the girls’ bedrooms. Appellant told S.H. that Naomi wet the bed

and he had to take care of it, but Naomi testified that that was not true. If she had

had an accident when she was that age, she said, she would have changed herself.

      Isabel did not tell S.H. or anyone else about what appellant did to her that

night until two years later in 2017. At that time, S.H. fell on hard times, and Isabel

                                         –3–
and Naomi went to live with their father, R.G, and his then-wife, H.G. Isabel

appeared to be struggling with the change, so R.G. and H.G. sent her to Cynthia

Franklin, a psychiatric nurse practitioner, for counseling. During one of their

sessions, Isabel told Franklin about appellant’s sexual assault. Franklin diagnosed

her as having post-traumatic stress disorder and major depressive disorder, which

she concluded stemmed from Isabel’s sexual assault. Franklin, who had a statutory

duty to report abuse, notified the Department of Family and Protective Services,

which in turn notified Lone Oak Police Department.

                                 Extraneous-act evidence

      In addition to testifying about the above-described offense and its

circumstances, S.H., Isabel, and Naomi also testified that appellant used alcohol and

drugs, and that he was physically abusive towards S.H.

      S.H. testified that appellant drank alcohol—mainly liquor—every day. She

said that he used methamphetamine, marijuana, and “pills of any sort.” Isabel

testified that appellant drank alcohol almost every day and that she saw him use

marijuana. Isabel said he was mean and aggressive when he drank. She said that he

would hit S.H., and he would throw objects in the house. It happened “a lot,” she

said: any time appellant got mad, “he would hit” S.H., and he got mad often when

he drank. Naomi also testified that appellant drank every day and that “there were

drugs going on in the home.”



                                        –4–
                                     ANALYSIS

      In his first issue, appellant argues that the trial court abused its discretion by

admitting testimony about his use of alcohol and drugs. He argues that this

testimony was not probative of a 404(b)-approved purpose, such as motive or

opportunity, and it therefore should have been excluded. Appellant further argues

that its probative value was substantially outweighed by the danger of unfair

prejudice and so should have been excluded under rule 403. In his second and final

issue, appellant argues that the trial court abused its discretion by allowing testimony

that he committed acts of domestic violence against S.H. Appellant again urges that

this testimony was inadmissible under rules 404(b) and 403.

                                     Preservation

      We first consider whether these issues are preserved for our review. Error

preservation is a systemic requirement on appeal, and we should not address the

merits of an unpreserved issue. Ford v. State, 305 S.W.3d 530, 532 (Tex. Crim.

App. 2009). To preserve a complaint for appellate review, an appellant must make

a timely, specific objection and obtain an adverse ruling, which may be either

express or implicit. See TEX. R. APP. P. 33.1(a).

      Appellant failed to object to any of the testimony he complains about when it

was admitted during trial, so we must look elsewhere in the record to determine

whether his issues are preserved. A motion in limine is a “preliminary matter and

normally preserves nothing for appellate review.” Fuller v. State, 253 S.W.3d 220,

                                          –5–
232 (Tex. Crim. App. 2008). However, “error can be preserved by a timely objection

made in a hearing outside the presence of the jury.” Manns v. State, 122 S.W.3d

171, 190 (Tex. Crim. App. 2003). While generally an objection must be made at the

time the subject is raised during trial, see Fuller, 253 S.W.3d at 232, the rules of

evidence “excuse[] the requirement to repeat objections in front of the jury if a

proper objection has been made outside the jury’s hearing.” Martinez v. State, 98

S.W.3d 189, 193 (Tex. Crim. App. 2003); TEX. R. EVID. 103(b) (“When the court

hears a party’s objections outside the presence of the jury and rules that evidence is

admissible, a party need not renew an objection to preserve a claim of error for

appeal.”).

      We should not be hypertechnical in examining whether error is preserved. See

Bekendam v. State, 441 S.W.3d 295, 300 (Tex. Crim. App. 2014). Instead, “[w]e

should consider the context when we determine whether a party has preserved a

complaint for appeal.” Keeter v. State, 175 S.W.3d 756, 760 (Tex. Crim. App.

2005).

      Appellant filed a motion in limine before trial, requesting a hearing to

determine the admissibility of any extraneous offenses or bad acts that the State

might want to offer. The State filed a response, arguing that the court should allow

evidence of—among other things—alcohol and drug use by appellant as a

contributing factor to his “domestic violence and sexual assaults” and also “acts of

domestic violence against [S.H.] observed by [Isabel] and [Naomi].” The State’s

                                         –6–
response outlined what it anticipated its witnesses would testify to on these subjects:

S.H. would testify that appellant was an alcoholic who drank every day and used

drugs, and he “was angry, violent, and physically abusive towards her when he drank

and used drugs.” Further, “[t]he physical abuse was routine and witnessed by” Isabel

and Naomi. Isabel would testify that she witnessed appellant use drugs and alcohol,

and she saw him become violent when he did so. This all happened “frequently,”

and she “would often see [S.H.] be physically abused by” appellant. Similarly,

Naomi would testify that appellant “would drink nearly every day and that while he

was drunk he would be angry and violent.” Finally, citing rules 404(b) and 403, the

State argued that this evidence should be admitted at trial.

      The trial court held a hearing on appellant’s motion in limine and the State’s

response after the jury was selected and sworn. The parties offered several exhibits,

including two affidavits and three video recordings of S.H., Isabel, and Naomi being

interviewed, and the trial court reviewed them before the hearing. The affidavits

were from R.G. and H.G, and each generally describes S.H. dropping off Isabel and

Naomi, their difficult transition, and the subsequent discovery of appellant’s sexual

assault through counseling.      The video exhibits included details pertinent to

appellant’s issues on appeal that reflected what the State alleged in its response to

appellant’s motion in limine.

      At the hearing, Appellant, referring to his filed motion in limine, objected on

the basis that evidence of his past use of alcohol and drugs was extraneous to the

                                         –7–
offense and “would only tend to prejudice the jury against” him. The State argued

that S.H., Naomi, and Isabel should be able to testify that appellant used alcohol and

drugs and that they made him angry and violent. Appellant’s drug abuse and violent

behavior, the State argued, provided a context in which the charged sexual assault

was committed: it was “a direct contributing factor to the charged offense.”

Appellant responded that “a pattern of drinking and then being intoxicated” did not

need to be presented “to show that he was possibly drunk and had a beer in his hand”

when the sexual assault happened.

      Seeming at first to limit its ruling to the complainant, the trial court ruled that

“the child’s testimony regarding relevant drug and alcohol use by the accused will

be admissible.” The court elaborated that it

      performed the [403] balancing test; and I understand that that can be
      offered for the specific reasons under 404(b); for opportunity,
      preparation, plan, knowledge, identity.
             You can’t get into absence of mistake or lack of accident until
      one of those is raised at trial. So that wouldn’t be one of the reasons it
      could be offered; but it could certainly be offered to show motive,
      opportunity, preparation, plan, intent, things of that nature, if there’s a
      pattern of events that occur that lead up to this type of behavior. So I’m
      going to allow the admission of those statements.

      MR. BRIDGER: Yes, Your Honor.

      THE COURT: Next?

      MR. STOREY: Can I – just to – I want to make sure I’m very clear.
      So – because the State mentioned alcohol use but also commingled that
      with assault and some other things, so are you ruling specifically on the
      substance abuse issue and drinking or is this more expansive?


                                          –8–
        THE COURT: I’m ruling on the drugs and alcohol use by the accused
        at this point. That’s what was addressed just a moment ago.

        We conclude that appellant preserved this issue for our review since the trial

court ruled, at least implicitly, that testimony in general about his drug and alcohol

use was admissible. See TEX. R. APP. P. 33.1(a). Though the court’s ruling was

made during what was ostensibly a hearing on appellant’s motion in limine2—the

granting or denying of which does not preserve error—the trial court did not rule on

the motion but instead made an evidentiary ruling that preserved error. See Stinson

v. State, No. 05-07-01236-CR, 2009 WL 1267348, at *1–*2 (Tex. App.—Dallas

May 8, 2009, no pet.) (not designated for publication) (concluding that error was

preserved when the trial court ruled on appellant’s objections made at a hearing on

a motion in limine held before opening statements).

        Regarding appellant’s second issue, appellant argued in his motion in limine

that extraneous “bad conduct” should be excluded as irrelevant and more prejudicial

than probative. At the hearing, appellant argued that Isabel should be limited to

testifying about violent acts that were “directly relevant to the event.” The State

argued that testimony about appellant’s physical abuse of S.H. in general was

relevant because Isabel’s awareness of appellant’s violent nature helped explain her




    2
      Cf. Rawlings v. State, 874 S.W.2d 740, 742 (Tex. App.—Fort Worth 1994, no pet.) (“Regardless of
the label used by the trial judge and defense counsel, we look to the substance of the objection or motion
to determine its effect.”).
                                                  –9–
delayed outcry given that appellant threatened to kill her if she reported the sexual

assault.

         The court ruled that S.H. could testify that appellant attacked her on the night

of the charged offense, but it granted appellant’s motion in limine regarding any

prior acts of violence. The court wanted to wait “to see how the evidence plays out

to make a decision in terms of the balancing test.” The court further explained that

Isabel could testify about physical abuse committed on the day of the sexual assault,

but her observations about any other abuse of S.H. “beyond the day of the offense”

“will not be admitted without approaching first.”

         The State raised the issue again after opening statements. In his opening

statement, in the context of discussing the burden of proof, defense counsel stated

that, “It has to be that certain and I would say that after several years have passed,

after having no other eyewitnesses to any of this, I think that you should be very

cautious in this case . . . .” Based on that, the State approached the bench and argued

that appellant “opened the door by talking about a delayed report,” and that, in

response, “we need to be able to rebut the reason or to establish the reason for that.”

The trial court reserved its ruling. After S.H. testified, the State again addressed the

issue, and the trial court ruled that it did not believe the door had been opened at that

point.

         But then, after appellant cross-examined Isabel about her relationship with her

great-grandmother, the State raised the issue again, arguing that appellant eliciting

                                           –10–
Isabel’s testimony that she had a good relationship with her great-grandmother—

who did not like appellant—raised the question of why Isabel did not outcry to her.

The State argued that the evidence was not being offered for a propensity purpose:

it was being offered to explain Isabel’s delayed outcry. The State further argued that

the evidence was more probative than prejudicial since appellant was going “down

the line of attacking the delay in reporting.”       Appellant responded that any

“additional information would just be unnecessary piling onto what has already been

testified to.” The trial court ruled that “the defense has opened the door,” and that

evidence about appellant’s abuse of S.H. was admissible.

      Because the trial court ultimately ruled outside the presence of the jury that

evidence of appellant’s abuse of S.H. was admissible, we conclude that any

complaint about testimony describing that abuse given after the court’s ruling is

preserved for our review. Although by the time the trial court made its ruling,

appellant’s objections arguably lacked the “sufficient specificity” generally required

to preserve error, we decide that appellant’s “specific grounds” for objecting—rules

404(b) and 403—“were apparent from the context” given that appellant never

explicitly forfeited the nature of his original complaint, which the parties and the

trial court discussed throughout trial. See TEX. R. APP. P. 33.1(a)(1)(A); see also

Keeter, 175 S.W.3d at 760.

      Our conclusion that both of appellant’s issues are preserved is further

supported by comments the trial court made during the hearing and its rulings, which

                                        –11–
referenced rule 404(b) and balancing under rule 403, indicating that it understood

that the disagreement between the parties was about those rules. See Zavala v. State,

No. 05-16-00227-CR, 2017 WL 2180700, at *4 (Tex. App.—Dallas May 18, 2017,

no pet.) (mem. op., not designated for publication) (“To determine whether a

particular legal argument was preserved for appellate review without having been

expressly made below, we look for statements or actions on the record that clearly

indicate the trial court’s and trial counsel’s understanding.”). Therefore, we turn to

the merits of appellant’s complaints.

                                Rules 404(b) and 403

      We conclude that the trial court did not abuse its discretion because evidence

of appellant’s abuse of alcohol, drugs, and S.H. was (1) relevant to explain why

Isabel did not immediately outcry and (2) not substantially more prejudicial than

probative.

      We review a trial court’s ruling on the admissibility of evidence under an

“abuse of discretion” standard. Montgomery v. State, 810 S.W.2d 372, 391 (Tex.

Crim. App. 1990) (op. on reh’g). This means that “as long as the trial court’s ruling

was at least within the zone of reasonable disagreement,” we will affirm. Id. If the

“ruling is correct under any applicable theory of law, it will not be disturbed even if

the trial court gave a wrong or insufficient reason for the ruling.” Johnson v. State,

490 S.W.3d 895, 908 (Tex. Crim. App. 2016). The trial court’s ruling should be



                                        –12–
reviewed “in light of what was before the trial court at the time the ruling was made.”

Willover v. State, 70 S.W.3d 841, 845 (Tex. Crim. App. 2002).

      “Evidence of a crime, wrong, or other act is not admissible to prove a person’s

character in order to show that on a particular occasion the person acted in

accordance with the character.” TEX. R. EVID. 404(b)(1). But such evidence “may

be admissible for another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”

TEX. R. EVID. 404(b)(2).

      Moreover, the admissible purposes enumerated in rule 404(b)(2) are not

“collectively exhaustive.” De La Paz v. State, 279 S.W.3d 336, 343 (Tex. Crim.

App. 2009). Evidence of an extraneous bad act is also “admissible to explain why a

victim of sexual assault did not make a prompt outcry.” Wilson v. State, 90 S.W.3d

391, 394 (Tex. App.—Dallas 2002, no pet.) (citing Brown v. State, 657 S.W.2d 117,

119 (Tex. Crim. App. 1983)); see also Garrett v. State, No. 05-13-00883-CR, 2015

WL 4751218, at *2 (Tex. App.—Dallas Aug. 12, 2015, pet. ref’d) (mem. op., not

designated for publication) (“under Texas Rule of Evidence 404(b)(2), evidence of

extraneous offenses or acts may be admissible to prove . . . the reason a sexual assault

victim failed to report the assault promptly”).

      Testimony that appellant both abused S.H. and abused alcohol and drugs was

relevant, at the very least, to explain why Isabel did not promptly report appellant’s

sexual assault. When it made its ruling, the trial court had before it information from

                                         –13–
the hearing exhibits showing that: appellant threatened to kill or harm Isabel if she

told anyone about the sexual assault; Isabel knew that appellant was physically

abusive towards S.H.; Isabel feared appellant and thought he would follow through

on his threat; and appellant was more violent and aggressive when he drank alcohol

and used drugs.

      Evidence of appellant’s violent acts, therefore, made it more likely that

Isabel’s delayed report was not due to fabrication. And evidence of appellant’s

regular abuse of alcohol and drugs was relevant because it made him more likely to

be violent and threatening towards Isabel. Accordingly, we conclude that the trial

court did not abuse its discretion by ruling that evidence of appellant’s abuse of S.H.,

alcohol, and drugs was admissible for a non-propensity purpose under rule 404(b).

See Brown, 657 S.W.2d and 119 (holding that extraneous-offense evidence showing

that the appellant unlawfully carried a weapon was “admissible to explain why [the

complainant] did not make an immediate outcry”); see also Mark v. State, No. 14-

01-01137-CR, 2003 WL 193070, at *5 (Tex. App.—Houston [14th Dist.] Jan. 30,

2003, pet. ref’d) (not designated for publication) (holding, in a sexual assault of a

child case, that evidence of the appellant’s prior violent acts were “relevant to a non-

propensity or nonconformity purpose, i.e., why [the child victim] did not make a

prompt outcry”).

      Relevant evidence may still be excluded “if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing

                                         –14–
the issues, misleading the jury, undue delay, or needlessly presenting cumulative

evidence.” TEX. R. EVID. 403. Analysis under rule 403 must balance (1) the

inherent probative force of the evidence along with (2) the proponent’s need for it

against (3) any tendency of the evidence to suggest a decision on an improper basis,

(4) any tendency of the evidence to confuse or distract the jury from the main issues,

(5) any tendency of the evidence to be given undue weight by a jury that has not

been equipped to evaluate the probative force of the evidence, and (6) the likelihood

that presentation of the evidence will consume an inordinate amount of time or

merely repeat evidence already admitted. Gigliobianco v. State, 210 S.W.3d 637,

641–642 (Tex. Crim. App. 2006).

      Rule 403 favors the admission of relevant evidence, and it is presumed that

relevant evidence will be more probative than prejudicial. Shuffield v. State, 189

S.W.3d 782, 787 (Tex. Crim. App. 2006). This is particularly true in “he said, she

said” sexual assault cases: rule 403 “should be used sparingly to exclude relevant,

otherwise admissible evidence that might bear upon the credibility of either the

defendant or complainant.” Hammer v. State, 296 S.W.3d 555, 562 (Tex. Crim.

App. 2009).

      The trial court could have reasonably concluded that the probative value of

the evidence was significant, and that the State’s need for it was compelling. As

discussed above, evidence about appellant’s drug and alcohol use and his related

abuse of S.H. was probative of whether Isabel was really sexually assaulted; it helped

                                        –15–
explain her fear of appellant, which was the reason she delayed in reporting him. In

other words, the evidence made her outcry more credible, and the credibility of the

complainant in a sexual assault case is the crux of the case, especially when, as here,

he or she is the only eyewitness.

      It is true that appellant’s threat after the sexual assault could, by itself, explain

Isabel’s delayed outcry—so, arguably, the State did not need this evidence. But

appellant’s threat, like the sexual assault, was only witnessed and thus testified to by

Isabel. Testimony from S.H. and Naomi that appellant was violent, particularly

when he used alcohol and drugs, was therefore the only corroborating evidence the

State had to explain Isabel’s fear of appellant.

      Furthermore, on the other scale, the trial court could have reasonably

concluded that any tendency of the evidence to suggest a decision on an improper

basis, to confuse or distract the jury from the main issues, or to be given undue

weight was limited. First, the charged offense of sexual assault of a ten-year-old

child was more egregious than the extraneous acts involving abuse of alcohol, drugs,

and S.H. See, e.g., Robisheaux v. State, 483 S.W.3d 205, 220 (Tex. App.—Austin

2016, pet. ref’d) (finding that any tendency of evidence of extraneous acts to suggest

a decision on an improper basis was ameliorated by the fact that those acts “were no

more serious than the allegations forming the basis for the indictment”). Isabel

testified in some detail about the sexual assault, while her—and S.H.’s and



                                          –16–
Naomi’s—testimony about appellant’s extraneous acts was succinctly given in

general terms.

      Second, the jury heard evidence that appellant appeared to be drunk during

the charged offense and that just before the offense, he assaulted S.H., rendering her

unconscious. Appellant does not complain about that evidence here, and we do not

think the extraneous-act evidence added anything categorically different to the

picture of appellant painted by that other evidence, other than showing that his

violent acts and drug and alcohol abuse were not isolated but regularly occurring.

Thus, it is unlikely that the extraneous-act evidence distracted the jury from the main

issues or that the jury gave it undue weight.

      Third, the jury was instructed to only consider extraneous acts for rule 404(b)-

and article 38.37-admissible purposes, such as “the state of mind of the child.” We

must presume that juries follow jury charge instructions. See Colburn v. State, 966

S.W.2d 511, 520 (Tex. Crim. App. 1998) (en banc). And, finally, this testimonial

evidence did not take an inordinate amount of time to develop. It was presented

through three witnesses, and it made up a small portion of each of their testimonies.

      While evidence that appellant committed extraneous acts of violence and

abused alcohol and drugs was “undoubtedly prejudicial” to appellant, it was “not

unfairly prejudicial” compared to its probative value. See State v. Mechler, 153

S.W.3d 435, 440 (Tex. Crim. App. 2005). We cannot conclude that the trial court’s



                                        –17–
rule 403 balancing falls outside “the zone of reasonable disagreement.”     See

Montgomery, 810 S.W.2d at 391. Consequently, we overrule appellant’s two issues.

                                    CONCLUSION

      We affirm the trial court’s judgment.




                                          /Ken Molberg/
                                          KEN MOLBERG
                                          JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
190747F.U05




                                      –18–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

STEWART CARTER HURST,                         On Appeal from the 354th District
Appellant                                     Court, Hunt County, Texas
                                              Trial Court Cause No. 32486CR.
No. 05-19-00747-CR          V.                Opinion delivered by Justice
                                              Molberg. Justices Reichek and
THE STATE OF TEXAS, Appellee                  Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered July 29, 2021




                                       –19–